Exhibit 10.1

 



INTEC PHARMA LTD.

$75,000,000

 

ORDINARY SHARES

 

SALES AGREEMENT 

 

February 28, 2019

 

 

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Intec Pharma Ltd., a company organized and existing under the laws of the State
of Israel, public company number 513022780 (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.                Issuance and Sale of Shares. The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Cowen, acting as
agent and/or principal, shares (the “Placement Shares”) of the Company’s
ordinary shares, no par value per share (the “Ordinary Shares”), having an
aggregate offering price of up to $75,000,000. Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitation set forth in this Section 1 on the number of Ordinary Shares issued
and sold under this Agreement shall be the sole responsibility of the Company,
and Cowen shall have no obligation in connection with such compliance. The
issuance and sale of Ordinary Shares through Cowen will be effected pursuant to
the Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement (as defined below) to issue the Placement Shares.

 

The Company has filed or will file, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3, including a base prospectus, relating to certain
securities, including the Ordinary Shares, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement. The Company
has furnished to Cowen, for use by Cowen, copies of the base prospectus included
as part of such registration statement, as supplemented by the Prospectus
Supplement, relating to the Placement Shares. Except where the context otherwise
requires, such registration statement, as amended when it became effective,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B or 462(b) of the Securities Act, is herein called the “Registration
Statement.” The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with any
“issuer free writing prospectus,” as defined in Rule 433 of the Securities Act
regulations (“Rule 433”), relating to the Placement Shares that (i) is required
to be filed with the Commission by the Company or (ii) is exempt from filing
pursuant to Rule 433(d)(5)(i), in each case in the form filed or required to be
filed with the Commission or, if not required to be filed, in the form retained
in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering, Analysis, and Retrieval system
(“EDGAR”).

 



-1- 

 

  

2.                Placements. Each time that the Company wishes to issue and
sell any Placement Shares hereunder (each, a “Placement”), it will notify Cowen
by email notice (or other method mutually agreed to in writing by the parties)
(a “Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number or dollar amount of Placement Shares to be issued, the time period during
which sales are requested to be made, any limitation on the number of Placement
Shares that may be sold in any one Trading Day (as defined in Section 3) and any
minimum price below which sales may not be made, a form of which containing such
minimum sales parameters necessary is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 2 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from Cowen set forth on Schedule 2, as such Schedule 2 may be
amended from time to time. The Placement Notice shall be effective upon receipt
by Cowen unless and until (i) in accordance with the notice requirements set
forth in Section 4, Cowen declines to accept the terms contained therein for any
reason, in its sole discretion, (ii) the entire amount of the Placement Shares
thereunder have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice, in
its sole discretion, (iv) the Company issues a subsequent Placement Notice, in
its sole discretion, with parameters superseding those on the earlier dated
Placement Notice, or (v) this Agreement has been terminated under the provisions
of Section 11. The amount of any discount, commission or other compensation to
be paid by the Company to Cowen in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule 3.
It is expressly acknowledged and agreed that neither the Company nor Cowen will
have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to Cowen and
Cowen does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of this Agreement and the terms of a Placement
Notice, the terms of the Placement Notice will control.

 

3.                Sale of Placement Shares by Cowen. Subject to the terms and
conditions herein set forth, upon the Company’s delivery of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Cowen, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Stock Market, Inc. (“Nasdaq”) to sell such Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice. Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
volume-weighted average price of the Placement Shares sold, and the Net Proceeds
(as defined below) payable to the Company. Subject to the terms of the Placement
Notice, Cowen may sell Placement Shares by any method permitted by law deemed to
be an “at the market offering” as defined in Rule 415(a)(4) of the Securities
Act, including without limitation sales made through Nasdaq or on any other
existing trading market for the Ordinary Shares. Cowen shall not purchase
Placement Shares for its own account as principal unless expressly authorized to
do so by the Company in a Placement Notice and permitted by applicable law. The
Company acknowledges and agrees that (i) there can be no assurance that Cowen
will be successful in selling Placement Shares, and (ii) Cowen will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by Cowen to use
its commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Ordinary
Shares are purchased and sold on the principal market on which the Ordinary
Shares are listed or quoted.

 



-2- 

 

  

4.                Suspension of Sales.

 

(a)       The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. While a suspension is in effect any obligation under
Section 7(m), 7(n) and 7(o) with respect to delivery of certificates, opinion,
or comfort letters to Cowen, shall be waived. Each of the parties agrees that no
such notice under this Section 4 shall be effective against the other unless it
is made to one of the individuals named on Schedule 2 hereto, as such schedule
may be amended from time to time.

 

(b)       Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Cowen agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

 

(c)       If either Cowen or the Company has reason to believe that the
exemptive provisions set forth in Rule 101(c)(1) of Regulation M under the
Exchange Act are not satisfied with respect to the Ordinary Shares, it shall
promptly notify the other party, and Cowen may, at its sole discretion, suspend
sales of the Placement Shares under this Agreement.

 

(d)       Notwithstanding any other provision of this Agreement, during any
period in which the Registration Statement is no longer effective under the
Securities Act, the Company shall promptly notify Cowen, the Company shall not
request the sale of any Placement Shares, and Cowen shall not be obligated to
sell or offer to sell any Placement Shares.

 

5.                Settlement.

 

(a)  Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

 

(b)  Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form. On
each Settlement Date, Cowen will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. The Company agrees that if the Company, or its transfer agent (if
applicable), defaults in its obligation to deliver duly authorized Placement
Shares on a Settlement Date through no fault of Cowen, the Company agrees that
in addition to and in no way limiting the rights and obligations set forth in
Section 9(a) (Indemnification and Contribution) hereto, it will (i) hold Cowen
harmless against any loss, claim, damage, or reasonable documented expense
(including reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company and (ii) pay to Cowen, without
duplication, any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 



-3- 

 

  

6.                Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, Cowen that, unless such
representation or warranty specifies a different time, as of the date of this
Agreement, each Representation Date (as defined in Section 7(m)), each date on
which a Placement Notice is given, and any date on which Placement Shares are
sold hereunder:

 

(a)  Compliance with Registration Requirements. The Registration Statement and
any Rule 462(b) Registration Statement have been declared effective by the
Commission under the Securities Act. The Company has complied to the
Commission’s satisfaction with all requests of the Commission for additional or
supplemental information. No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the knowledge of the Company, contemplated or threatened by the Commission. The
Company meets the requirements for use of Form S-3 under the Securities Act. The
sale of the Placement Shares hereunder meets the requirements of General
Instruction I.B.1 of Form S-3.

 

(b) No Misstatement or Omission. The Prospectus when filed complied and, as
amended or supplemented, if applicable, will comply in all material respects
with the Securities Act. Each of the Registration Statement, any Rule 462(b)
Registration Statement, the Prospectus and any post-effective amendments or
supplements thereto, at the time it became effective or its date, as applicable,
complied and as of each of the Settlement Dates, if any, complied in all
material respects with the Securities Act and did not and, as of each Settlement
Date, if any, did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Prospectus, as amended or
supplemented, as of its date, did not and, as of each of the Settlement Dates,
if any, will not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
representations and warranties set forth in the two immediately preceding
sentences do not apply to statements in or omissions from the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment thereto, or the Prospectus, or any amendments or supplements thereto,
made in reliance upon and in conformity with information relating to Cowen
furnished to the Company in writing by Cowen expressly for use therein. There
are no contracts or other documents required to be described in the Prospectus
or to be filed as exhibits to the Registration Statement which have not been
described or filed as required.

 

(c) Offering Materials Furnished to Cowen. The Company has delivered or made
available to Cowen one complete copy of the Registration Statement and a copy of
each consent and certificate of experts filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits) and the Prospectus, as
amended or supplemented, in such quantities and at such places as Cowen has
reasonably requested.

 

(d) Emerging Growth Company. The Company is an “emerging growth company,” as
defined in Section 2(a) of the Securities Act (an “Emerging Growth Company”).

 



-4- 

 

  

(e) Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

(f) The Sales Agreement. This Agreement has been duly authorized, executed and
delivered by, and is a valid and binding agreement of, the Company, enforceable
in accordance with its terms, except as rights to indemnification hereunder may
be limited by applicable law and except as the enforcement hereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

(g) Authorization of the Ordinary Shares. The Placement Shares will be duly
authorized for issuance and sale pursuant to this Agreement and, when issued and
delivered by the Company against payment therefor pursuant to this Agreement,
will be duly authorized, validly issued, fully paid and nonassessable.

 

(h)  No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

 

(i)  Preparation of the Financial Statements. The financial statements of the
Company (including all notes and schedules thereto) included or incorporated by
reference in the Registration Statement and Prospectus present fairly in all
material respects the financial position of the Company and its consolidated
subsidiaries as of and at the dates indicated and the statement of operations,
shareholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; and such financial statements and
related schedules and notes thereto, and the unaudited financial information
filed with the Commission or incorporated by reference as part of the
Registration Statement, have been prepared in conformity with generally accepted
accounting principles in the United States (“U.S. GAAP”), consistently applied
throughout the periods involved, otherwise as noted therein. The summary and
selected financial data included or incorporated by reference in the
Registration Statement and Prospectus present fairly in all material respects
the information shown therein as at the respective dates and for the respective
periods specified and have been presented on a basis consistent with the
consolidated financial statements set forth in the Registration Statement and
Prospectus. The pro forma financial statements and the related notes thereto
included or incorporated by reference in the Registration Statement and the
Prospectus present fairly in all material respects the information shown
therein, have been prepared in accordance in all material respects with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in the preparation thereof are reasonable and the adjustments
used therein are appropriate to give effect to the transactions and
circumstances referred to therein. The interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement fairly presents the information called for in all material respects
and has been prepared in all material respects in accordance with the
Commission’s rules and guidelines applicable thereto.

 



-5- 

 

  

(j) Independent Accountants.  Kesselman & Kesselman, Certified Public Accountant
(Israel), a member firm of PricewaterhouseCoopers International Limited (the
“Auditor”), whose reports are filed with the Commission or incorporated by
reference as a part of the Registration Statement and the Prospectus, are and,
during the periods covered by their reports, were independent public accountants
as required by the Securities Act.

 

(k) Incorporation and Good Standing of the Company and its Subsidiaries. The
Company and each of its subsidiaries, including each entity (corporation,
partnership, joint venture, association or other business organization)
controlled directly or indirectly by the Company (each, a “subsidiary”), has
been duly organized and is validly existing as a corporation in good standing
(where such concept is recognized in the relevant jurisdiction) under the laws
of its jurisdiction of incorporation or formation. The Company has the power and
authority (corporate or otherwise) to carry on its business as is currently
being conducted and as described in the Registration Statement and the
Prospectus, and to own, lease and operate its properties. All of the issued
shares of capital stock of, or other ownership interests in, each subsidiary
have been duly and validly authorized and issued and are fully paid and
non-assessable and are owned, directly or indirectly, by the Company, free and
clear of any lien, charge, mortgage, pledge, security interest, claim,
limitation on voting rights, equity, trust or other encumbrance, preferential
arrangement, defect or restriction of any kind whatsoever. The Company and each
of its subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the nature of the business
conducted by it or location of the assets or properties owned, leased or
licensed by it requires such qualification, except for such jurisdictions where
the failure to so qualify individually or in the aggregate would not have a
material adverse effect on the assets, properties, condition, financial or
otherwise, or in the results of operations, business affairs or business
prospects of the Company and its subsidiaries considered as a whole (a “Material
Adverse Effect”); and to the Company’s knowledge, no proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, limit or curtail, such power and authority or qualification. To the
extent the Company has only one subsidiary, references to “subsidiaries” herein
shall mean “subsidiary”.

 

(l) Ineligible Issuer. The Company currently is not an “ineligible issuer,” as
defined in Rule 405 of the rules and regulations of the Commission. The Company
agrees to notify Cowen promptly upon the Company becoming an “ineligible
issuer.”

 

(m) Intellectual Property.[1] The Company and its subsidiaries own or possess
the valid right to use all (i) patents, patent applications, trademarks,
trademark registrations, service marks, service mark registrations, Internet
domain name registrations, copyrights, copyright registrations, licenses, trade
secret rights (“Intellectual Property Rights”) and (ii) inventions, software,
works of authorships, trademarks, service marks, trade names, databases,
formulae, know how, Internet domain names and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary
confidential information, systems, or procedures) (collectively, "Intellectual
Property Assets") necessary to conduct their respective businesses as currently
conducted, and as proposed to be conducted and described in the Prospectus. The
Company and its subsidiaries have not received any opinion from their legal
counsel concluding that any activities of their respective businesses infringe,
misappropriate, or otherwise violate, valid and enforceable Intellectual
Property Rights of any other person, and have not received written notice of any
challenge, which is to their knowledge still pending, by any other person to the
rights of the Company and its subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company or
its subsidiaries. To the knowledge of the Company, the Company and its
subsidiaries’ respective businesses as now conducted do not give rise to any
infringement of, any misappropriation of, or other violation of, any valid and
enforceable Intellectual Property Rights of any other person. All licenses for
the use of the Intellectual Property Rights described in the Prospectus are
valid, binding upon, and enforceable by or against the parties thereto in
accordance to its terms. The Company has complied in all material respects with,
and is not in breach nor has received any asserted or threatened claim of breach
of any Intellectual Property license, and the Company has no knowledge of any
breach or anticipated breach by any other person to any Intellectual Property
license. Except as described in the Prospectus, no claim has been made against
the Company alleging the infringement by the Company of any patent, trademark,
service mark, trade name, copyright, trade secret, license in or other
intellectual property right or franchise right of any person. The Company has
taken all reasonable steps to protect, maintain and safeguard in all material
respects its Intellectual Property Rights, including the execution of
appropriate nondisclosure and confidentiality agreements. The consummation of
the transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company's right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.

  



 

[1] Note to MWE: Please contact Cooley IP to discuss materiality qualifiers in
this Section.



-6- 

 

 

 

(n) Consents and Permits. Except as disclosed in the Registration Statement and
the Prospectus, and except with respect to the consent of the Israeli Innovation
Authority (“IIA”) to be obtained in connection with the offering of the
Placement Shares and the required filings with the Israeli Registrar of
Companies, the Company and its Subsidiaries have made all filings, applications
and submissions required by, possesses and is operating in compliance with, all
approvals, licenses, certificates, certifications, clearances, consents, grants,
exemptions, marks, notifications, orders, permits and other authorizations
issued by, the appropriate federal, state or foreign Governmental Authority (as
defined in Section 21(b)) (including, without limitation, the United States Food
and Drug Administration (the “FDA”), the United States Drug Enforcement
Administration or any other foreign, federal, state, provincial, court or local
government or regulatory authorities including self-regulatory organizations
engaged in the regulation of clinical trials, pharmaceuticals, biologics or
biohazardous substances or materials) necessary for the ownership or lease of
their respective properties or to conduct its businesses as described in the
Registration Statement and the Prospectus (collectively, “Permits”), except for
such Permits the failure of which to possess, obtain or make the same would not
have a Material Adverse Effect; the Company and its Subsidiaries are in
compliance with the terms and conditions of all such Permits, except where the
failure to be in compliance would not have a Material Adverse Effect; all of the
Permits are valid and in full force and effect, except where any invalidity,
individually or in the aggregate, would not be reasonably expected to have a
Material Adverse Effect; and neither the Company nor any of its Subsidiaries has
received any written notice relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, or has any reason to believe that
any such license, certificate, permit or authorization will not be renewed in
the ordinary course. To the extent required by applicable laws and regulations
of the FDA, the Company or the applicable Subsidiary has submitted to the FDA an
Investigational New Drug Application or amendment or supplement thereto for each
clinical trial it has conducted or sponsored or is conducting or sponsoring; all
such submissions were in material compliance with applicable laws and rules and
regulations when submitted and no material deficiencies have been asserted by
the FDA with respect to any such submissions.

 

(o) Regulatory Filings. Except as disclosed in the Registration Statement and
the Prospectus, and except with respect to the consent of the IIA to be obtained
in connection with the offering of the Placement Shares, neither the Company nor
any of its Subsidiaries has failed to file with the applicable Governmental
Authorities (including, without limitation, the FDA, or any foreign, federal,
state, provincial or local Governmental Authority performing functions similar
to those performed by the FDA) any required filing, declaration, listing,
registration, report or submission, except for such failures that, individually
or in the aggregate, would not have a Material Adverse Effect; except as
disclosed in the Registration Statement and the Prospectus, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect. The Company has operated and currently is, in all material respects, in
compliance with the United States Federal Food, Drug, and Cosmetic Act, all
applicable rules and regulations of the FDA and other federal, state, local and
foreign Governmental Authority exercising comparable authority. The Company has
no knowledge of any studies, tests or trials not described in the Prospectus the
results of which reasonably call into question in any material respect the
results of the studies, tests and trials described in the Prospectus.

 



-7- 

 

  

(p) Clinical Studies. The preclinical studies and tests and clinical trials
described in the Prospectus were, and, if still pending, are being conducted in
all material respects in accordance with the experimental protocols, procedures
and controls pursuant to, where applicable, accepted professional and scientific
standards for products or product candidates comparable to those being developed
by the Company; the descriptions of such studies, tests and trials, and the
results thereof, contained in the Prospectus are accurate and complete in all
material respects; the Company is not aware of any tests, studies or trials not
described in the Prospectus, the results of which reasonably call into question
the results of the tests, studies and trials described in the Prospectus; and
the Company has not received any written notice or correspondence from the FDA
or any foreign, state or local Governmental Authority exercising comparable
authority or any institutional review board or comparable authority requiring
the termination, suspension, clinical hold or material modification of any
tests, studies or trials.

 

(q) Real Property. The Company and each of its subsidiaries has good and
marketable title in fee simple to all real property, and good and marketable
title to all other property owned by it, in each case free and clear of all
liens, encumbrances, claims, security interests and defects, except such as
would not reasonably be expected to have a Material Adverse Effect. All property
held under lease by the Company and its subsidiaries is held by it under valid,
existing and enforceable leases, free and clear of all liens, encumbrances,
claims, security interests and defects, except such as would not reasonably be
expected to have a Material Adverse Effect.

 

(r) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement and the Prospectus, (i) there
has not been any event which could have a Material Adverse Effect; (ii) neither
the Company nor any of its subsidiaries has sustained any loss or interference
with its assets, businesses or properties (whether owned or leased) from fire,
explosion, earthquake, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or any court or legislative or other
governmental action, order or decree which would have a Material Adverse Effect;
and (iii) since the date of the latest balance sheet included in the
Registration Statement and the Prospectus, except as disclosed in the
Registration Statement and the Prospectus, neither the Company nor any of its
subsidiaries has (A) issued any securities or incurred any liability or
obligation, direct or contingent, for borrowed money, except such liabilities or
obligations incurred in the ordinary course of business, (B) entered into any
transaction not in the ordinary course of business or (C) declared or paid any
dividend or made any distribution on any shares of its stock or redeemed,
purchased or otherwise acquired or agreed to redeem, purchase or otherwise
acquire any shares of its capital stock.

 



-8- 

 

  

(s) No Defaults. There is no document, contract or other agreement required to
be described in the Registration Statement or the Prospectus or to be filed as
an exhibit to the Registration Statement which is not described or filed as
required by the Securities Act. Each description of a contract, document or
other agreement in the Registration Statement or the Prospectus accurately
reflects in all material respects the terms of the underlying contract, document
or other agreement. Each contract, document or other agreement described in the
Registration Statement or the Prospectus or listed in the exhibits to the
Registration Statement or incorporated by reference is in full force and effect
and is valid and enforceable by and against the Company or any subsidiary, as
the case may be, in accordance with its terms, except as enforceability thereof
may be limited by (i) the application of bankruptcy, reorganization, insolvency
and other laws affecting creditors’ rights generally, (ii) equitable principles
being applied at the discretion of a court before which any proceeding may be
brought, (iii) an implied covenant of good faith and fair dealing, (iv) the
effects of the possible judicial application of foreign laws or foreign
governmental or judicial action affecting creditors’ rights, (v) consideration
of public policy, and (vi) by federal or state securities laws with respect to
the provisions regarding indemnity and contribution thereunder. Neither the
Company, any of its subsidiaries, nor, to the Company’s knowledge, any other
party, is in default in the observance or performance of any term or obligation
to be performed by it under any such agreement, and no event has occurred which
with notice or lapse of time or both would constitute such a default, in any
such case which default or event, individually or in the aggregate, would have a
Material Adverse Effect. No default exists, and no event has occurred which with
notice or lapse of time or both would constitute a default, in the due
performance and observance of any term, covenant or condition, by the Company or
any of its subsidiaries, of any other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or its
properties or business or a subsidiary or its properties or business may be
bound or affected which default or event, individually or in the aggregate,
would have a Material Adverse Effect.

 



-9- 

 

  

(t) Statistical and Market Related Data.      The statistical and market related
data included in the Registration Statement or the Prospectus are based on or
derived from sources that the Company believes to be reliable and accurate.

 

(u) No Defaults or Violations. Neither the Company nor any of its subsidiaries
(i) is in violation of its certificate or articles of incorporation, articles of
association, by-laws, certificate of formation, limited liability company
agreement, partnership agreement or other organizational documents, (ii) is in
default under, and no event has occurred which, with notice or lapse of time, or
both, would constitute a default under, or result in the creation or imposition
of any lien, charge, mortgage, pledge, security interest, claim, limitation on
voting rights, equity, trust or other encumbrance, preferential arrangement,
defect or restriction of any kind whatsoever, upon, any property or assets of
the Company or any of its subsidiaries pursuant to any bond, debenture, note,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets are subject, including (A) any instrument of approval
granted to any of them by the Israel Innovation Authority (formerly the Office
of the Chief Scientist) of the Israeli Ministry of Economy and Industry and (B)
any instrument of approval granted to any of them by the Authority for
Investment and Development of Industry and the Economy (formerly known as the
Investment Center) of the Israeli Ministry of Economy and Industry, and (iii) is
in violation of any statute, law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other legal or
governmental agency or body, foreign or domestic, except (in the case of clauses
(ii) and (iii) above) for violations or defaults that could not (individually or
in the aggregate) reasonably be expected to have a Material Adverse Effect.

 

(v) Non-Contravention. Neither the execution, delivery and performance of this
Agreement by the Company nor the consummation of any of the transactions
contemplated hereby (including, without limitation, the issuance and sale by the
Company of the Placement Shares) will give rise to a right to terminate or
accelerate the due date of any payment due under, or conflict with or result in
the breach of any term or provision of, or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
require any consent or waiver under, or result in the execution or imposition of
any lien, charge or encumbrance upon any properties or assets of the Company or
its subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries or any of their
properties or businesses is bound, or any franchise, license, permit, judgment,
decree, order, statute, rule or regulation applicable to the Company or any of
its subsidiaries or violate any provision of the articles of association,
charter, by-laws or other organizational documents of the Company or any of its
subsidiaries, except (i) to the extent that such breach, violation, conflict,
default, or failure to obtain consent is not reasonably likely to result in a
Material Adverse Effect, and (ii) for such consents or waivers which have
already been obtained and are in full force and effect.

 



-10- 

 

  

(w) Capitalization. The Company has authorized and outstanding capital stock as
set forth under the caption “Capitalization” in the Registration Statement and
the Prospectus. All of the issued and outstanding Ordinary Shares have been duly
and validly issued and are fully paid and nonassessable. There are no statutory
preemptive or other similar rights to subscribe for or to purchase or acquire
any shares of capital stock of the Company or any of its subsidiaries or any
such rights pursuant to its articles of association, charter, by-laws or other
organizational documents or any agreement or instrument to or by which the
Company or any of its subsidiaries is a party or bound. Except as disclosed in
the Registration Statement and the Prospectus, there is no outstanding option,
warrant or other right calling for the issuance of, and there is no commitment,
plan or arrangement to issue, any shares of the Company or any of its
subsidiaries or any security convertible into, or exercisable or exchangeable
for, such shares. Except as disclosed in the Registration Statement or
Prospectus, the exercise price of each option to acquire Ordinary Shares (each,
a “Company Stock Option”) is no less than the fair market value of an Ordinary
Share as determined on the date of grant of such Company Stock Option. All
grants of Company Stock Options were validly issued and properly approved by the
Board of Directors of the Company (and, if required, by a committee of the Board
of Directors of the Company, and the Company’s shareholders) in material
compliance with all applicable laws and the terms of the plans under which such
Company Stock Options were issued and were recorded on the Company’s financial
statements, in accordance with U.S. GAAP and no such grants involved any “back
dating,” “forward dating,” “spring loading” or similar practices with respect to
the effective date of grant. The Ordinary Shares and the Placement Shares
conform in all material respects to all statements in relation thereto contained
in the Registration Statement and the Prospectus.

 

(x) No Material Actions or Proceedings. There are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which would reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and, to the knowledge of the Company, no such
proceedings are threatened or contemplated by Governmental Authorities or
threatened by others.

 

(y) Necessary Corporate Action. All necessary corporate action has been duly and
validly taken by the Company to authorize the execution, delivery and
performance of this Agreement and the issuance and sale of the Placement Shares
by the Company.

 

(z) No Labor Disputes. Neither the Company nor any of its subsidiaries is
involved in any labor dispute which reasonably be expected to have a Material
Adverse Effect and, to the knowledge of the Company, no such dispute is
threatened. The Company is not aware of any existing or imminent labor
disturbance by the employees of any of its principal suppliers or contractors
which would have a Material Adverse Effect. The Company is not aware of any
threatened or pending litigation between the Company or any of its subsidiaries
and any of its executive officers which, if adversely determined, could have a
Material Adverse Effect and has no reason to believe that such officers will not
remain in the employment of the Company.

 

(aa) Related Party Transactions. No transaction has occurred between or among
the Company and any of its officers or directors, shareholders or any affiliate
or affiliates of any such officer or director or shareholder that is required to
be described in and is not described in the Registration Statement and the
Prospectus.

 

(bb) No Price Stabilization or Manipulation. The Company has not taken, nor will
it take, directly or indirectly, any action designed to, or which might
reasonably be expected to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Ordinary Shares or any security of the Company to facilitate
the sale or resale of any of the Placement Shares. The Company has not engaged
in any form of solicitation, advertising or other action constituting an offer
or a sale under the Israeli Securities Law, 5728-1968, as amended, and the
regulations promulgated thereunder in connection with the transactions
contemplated hereby which would require the publication of a prospectus in the
State of Israel under the laws of the State of Israel.

 



-11- 

 

  

(cc) Tax Law Compliance. The Company and each of its subsidiaries has filed all
federal, state, local and foreign tax returns which are required to be filed
through the date hereof except in any case in which the failure to so file would
not have a Material Adverse Effect, which returns are true and correct in all
material respects or has received timely extensions thereof, and has paid all
taxes shown on such returns and all assessments received by it to the extent
that the same are material and have become due. To the Company’s knowledge,
there are no tax audits or investigations pending, which if adversely determined
would have a Material Adverse Effect; nor, to the Company’s knowledge are there
any material proposed additional tax assessments against the Company or any of
its subsidiaries.

 

(dd) Listing. Prior to the sale of any Placement Shares hereunder, the Placement
Shares will be approved for listing on the NASDAQ Capital Market, subject to
each body’s final approval and the payment of listing fees. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Ordinary Shares under the Exchange Act or the quotation of
the Ordinary Shares on the NASDAQ Capital Market, nor has the Company received
any notification that the Commission or the NASDAQ Capital Market is
contemplating terminating such registration or quotation.

 

(ee) Company’s Accounting System. The books, records and accounts of the Company
and each of its subsidiaries accurately and fairly reflect in all material
respects, the transactions in, and dispositions of, the assets of, and the
results of operations of, the Company and each of its subsidiaries. The Company
and each of its subsidiaries maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in accordance with U.S. GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(ff) Disclosure Controls. The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) that (i) are designed to ensure that material information relating
to the Company is made known to the Company’s principal executive officer and
its principal financial officer by others within the Company, particularly
during the periods in which the periodic reports required under the Exchange Act
are required to be prepared; (ii) provide for the periodic evaluation of the
effectiveness of such disclosure controls and procedures at the end of the
periods in which the periodic reports are required to be prepared; and (iii) are
effective in all material respects to perform the functions for which they were
established. Based on the evaluation of its disclosure controls and procedures,
the Company is not aware of (i) any material weakness or significant deficiency
in the design or operation of internal controls which could adversely affect the
Company’s ability to record, process, summarize and report financial data or any
material weaknesses in internal controls; or (ii) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls.

 



-12- 

 

  

(gg) Prohibited Activities. Except as described in the Registration Statement
and the Prospectus and as preapproved in accordance with the requirements set
forth in Section 10A of the Exchange Act, the Auditor has not been engaged by
the Company to perform any “prohibited activities” (as defined in Section 10A of
the Exchange Act).

 

(hh) Off-Balance Sheet Arrangements. Except as described in the Registration
Statement and the Prospectus, there are no material off-balance sheet
arrangements (as defined in Item 303 of Regulation S-K) that have or are
reasonably likely to have a material current or future effect on the Company’s
financial condition, revenues or expenses, changes in financial condition,
results of operations, liquidity, capital expenditures or capital resources.

 

(ii) Audit Committee. The Company’s Board of Directors has validly appointed an
audit committee whose composition satisfies the requirements of Rule 5605 of the
NASDAQ Stock Market and the Israeli Companies Law, 5759-1999, and the Board of
Directors and/or the audit committee has adopted a charter that satisfies the
requirements of Rule 5605 of the NASDAQ Stock Market. The audit committee has
reviewed the adequacy of its charter within the past twelve months.

 

(jj) Sarbanes-Oxley. The Company is in compliance with all applicable provisions
of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), any
related rules and regulations promulgated by the Commission, and all corporate
governance requirements under applicable NASDAQ regulations, and has no reason
to believe that it will not be able to comply with such provisions. There is and
has been no failure on the part of the Company or any of its directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act, including, without limitation, Section 402 related to loans
and Sections 302 and 906 related to certifications.

 

(kk) Insurance. The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which it is engaged or proposes to
engage after giving effect to the transactions described in the Prospectus; all
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or the Company’s or its subsidiaries’ respective business,
assets, employees, officers and directors are in full force and effect in all
material respects; the Company and each of its subsidiaries is in compliance
with the terms of such policies and instruments in all material respects; and
the Company has no reason to believe that it and its subsidiaries will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that is not materially greater than the current
cost. Neither the Company nor any of its subsidiaries has been denied any
insurance coverage which it has sought or for which it has applied in any
material respect.

 

(ll) Consents. Except for the consent of the IIA to be obtained in connection
with the offering of the Placement Shares, each approval, consent, order,
authorization, designation, declaration or filing of, by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions herein contemplated required to be obtained or performed by the
Company (except such additional steps as may be required by the Financial
Industry Regulatory Authority (“FINRA”) or as may be necessary to qualify the
Placement Shares for public offering by Cowen under the state securities or Blue
Sky laws and the approval by the NASDAQ Capital Market for the listing of the
Placement Shares on the NASDAQ Capital Market) has been obtained or made and is
in full force and effect.

 



-13- 

 

  

(mm) FINRA Matters. There are no associations or affiliations with any members
of FINRA among the Company’s officers, directors or, to the knowledge of the
Company, any five percent or greater shareholder of the Company, except as set
forth in the Registration Statement or otherwise disclosed in writing to the
Representative.

 

(nn) Transfer Taxes and Duties. No transaction, stamp or other issuance or
transfer taxes or duties, and assuming that Cowen is not otherwise subject to
taxation in Israel due to Israeli tax residence or the existence of a permanent
establishment in Israel, no capital gain, income, transfer, withholding or other
tax or duty is payable in the State of Israel by or on behalf of Cowen to any
taxing authority thereof or therein in connection with (i) the issuance, sale
and delivery of the Placement Shares by the Company; (ii) the purchase from the
Company, and the initial sale and delivery by Cowen of the Placement Shares to
purchasers thereof; (iii) the holding or transfer of the Placement Shares; (iv)
the execution and delivery of this Agreement or any other document to be
furnished hereunder; or (v) any combination of the foregoing clauses (i) through
(iv).

 

(oo) Compliance with Environmental Laws. Except as would not have a Material
Adverse Effect, (i) the Company and each of its subsidiaries is in compliance
with all rules, laws and regulation relating to the use, treatment, storage and
disposal of toxic substances and protection of health or the environment
(“Environmental Laws”) which are applicable to its business; (ii) neither the
Company nor any of its subsidiaries has received any notice from any
Governmental Authority or third party of an asserted claim under Environmental
Laws; (iii) each of the Company and its subsidiaries has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its business and is in compliance with all terms and conditions of
any such permit, license or approval; (iv) to the Company’s knowledge, no facts
currently exist that will require the Company or any of its subsidiaries to make
future material capital expenditures to comply with Environmental Laws; and (v)
no property which is or has been owned, leased or occupied by the Company or its
subsidiaries has been designated as a Superfund site pursuant to the
Comprehensive Environmental Response, Compensation of Liability Act of 1980, as
amended (42 U.S.C. Section 9601, et. seq.) or otherwise designated as a
contaminated site under other applicable Environmental Laws. Neither the Company
nor any of its subsidiaries has been named as a “potentially responsible party”
under the CER, CLA 1980.

 

(pp) Company Not an “Investment Company”. The Company is not and, after giving
effect to the offering and sale of the Placement Shares and the application of
proceeds thereof as described in the Prospectus, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

 

(qq)  No Unlawful Contributions or Other Payments. Neither the Company nor any
of its subsidiaries nor, to the Company’s knowledge, any director, officer,
employee, agent, affiliate or other person acting on behalf of the Company or
any such subsidiary has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government officials or employees, political parties or
campaigns, political party officials, or candidates for political office from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any applicable
anti-corruption laws, rules, or regulations of any other jurisdiction in which
the Company or any such subsidiary conducts business; or (iv) made any other
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any person.

 



-14- 

 

  

(rr) Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the U.S. Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority, body or any arbitrator involving the Company or any of its
subsidiaries with respect to Anti-Money Laundering Laws is pending, or to the
knowledge of the Company, threatened.

 

(ss) Compliance with OFAC.

 

(A)Neither the Company nor any of its subsidiaries, nor any director, officer or
employee thereof, nor to the Company’s knowledge, any agent, affiliate,
representative, or other person acting on behalf of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is: (i) the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”), the United Nations Security Council (“UNSC”), the European Union
(“EU”), Her Majesty’s Treasury (“HMT”), or other relevant sanctions authority
(collectively, “Sanctions”), nor (ii) located, organized, or resident in a
country or territory that is the subject of a U.S. government embargo
(including, without limitation, Cuba, Iran, North Kora, Sudan, Syria and the
Crimea).

 

(B)The Company will not, directly or indirectly, use the Net Proceeds, or lend,
contribute or otherwise make available such Net Proceeds to any subsidiary,
joint venture partner or other Person: (i) to fund or facilitate any activities
or business of or with any Person that, at the time of such funding or
facilitation, is the subject of Sanctions, or in any country or territory that,
at the time of such funding or facilitation, is the subject of a U.S. government
embargo; or (ii) in any other manner that will result in a violation of
Sanctions by any Person (including Cowen).

 

(C)For the past five (5) years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not knowingly
engage in, any direct or indirect dealings or transactions with any Person that
at the time of the dealing or transaction is or was the subject of Sanctions or
any country or territory that, at the time of the dealing or transaction is or
was the subject of a U.S. government embargo.

 



-15- 

 

  

(tt) Sales of Ordinary Shares. Except as described in the Prospectus, the
Company has not sold or issued any Ordinary Shares during the six-month period
preceding the date of the Prospectus, including any sales pursuant to Rule 144A
under, or Regulations D or S of, the Securities Act, other than shares issued
pursuant to employee benefit plans, qualified stock options plans or other
employee compensation plans or pursuant to outstanding options, rights or
warrants.

 

(uu) ERISA. Except as would not have a Material Adverse Effect, the Company has
fulfilled its obligations, if any, under the minimum funding standards of
Section 302 of the U.S. Employee Retirement Income Security Act of 1974
(“ERISA”) and the regulations and published interpretations thereunder with
respect to each “plan” as defined in Section 3(3) of ERISA and such regulations
and published interpretations in which its employees are eligible to participate
and each such plan is in compliance with the presently applicable provisions of
ERISA and such regulations and published interpretations. No “Reportable Event”
(as defined in 12 ERISA) has occurred with respect to any “Pension Plan” (as
defined in ERISA) for which the Company could have any liability.

 

(vv) Jurisdiction. The Company has the power to submit, and pursuant to Section
16 of this Agreement, has legally, validly, effectively and irrevocably
submitted, to the personal jurisdiction of each United States federal court and
New York state court located in the Borough of Manhattan, in the City of New
York, New York, U.S.A. (each, a “New York Court”), and the Company has the power
to designate, appoint and authorize, and pursuant to Section 16 of this
Agreement, has legally, validly, effectively and irrevocably designated,
appointed and authorized an agent for service of process in any action arising
out of or relating to this Agreement in any New York Court, and service of
process effected on such authorized agent will be effective to confer valid
personal jurisdiction over the Company as provided in Section 16 hereof.

 

(ww) Exchange Act Compliance. The documents incorporated or deemed to be
incorporated by reference in the Prospectus, at the time they were or hereafter
are filed with the Commission, complied and will comply in all material respects
with the requirements of the Exchange Act, and, when read together with the
other information in the Prospectus, at the Settlement Dates, will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

(xx) Brokers. Except for Cowen, there is no broker, finder or other party that
is entitled to receive from the Company any brokerage or finder’s fee or other
fee or commission as a result of any transactions contemplated by this
Agreement.

 

(yy) No Outstanding Loans or Other Indebtedness. Except as described in the
Prospectus, there are no outstanding loans, advances (except normal advances for
business expenses in the ordinary course of business) or guarantees or
indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of the members of any of them.

 



-16- 

 

  

(zz) No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

(aaa) FINRA Exemption. To enable Cowen to rely on Rule 5110(b)(7)(C)(i) of
FINRA, the Company represents that the Company (i) has a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) has been subject to the Exchange Act reporting
requirements for a period of at least 36 months.

 

(bbb) Compliance with Laws. The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Effect.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen shall be deemed to be a representation and warranty by the
Company to Cowen as to the matters set forth therein.

 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.                Covenants of the Company. The Company covenants and agrees
with Cowen that:

 

(a)  Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), (i) the Company will notify Cowen promptly
of the time when any subsequent amendment to the Registration Statement, other
than documents incorporated by reference, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus or for additional information, (ii)
the Company will prepare and file with the Commission, promptly upon Cowen’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable in
connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected thereto (provided, however, that (i) the failure of Cowen to make such
objection shall not relieve the Company of any obligation or liability
hereunder, or affect Cowen’s right to rely on the representations and warranties
made by the Company in this Agreement, (ii) the Company has no obligation to
provide Cowen any advance copy of such filing or to provide Cowen an opportunity
to object to such filing if the filing does not name Cowen and does not relate
to the transaction herein, and (iii) the only remedy that Cowen shall have with
respect to the failure by the Company to provide Cowen with such copy or the
filing of such amendment or supplement despite Cowen’s objection shall be to
cease making sales under this Agreement) and the Company will furnish to Cowen
at the time of filing thereof a copy of any document that upon filing is deemed
to be incorporated by reference into the Registration Statement or Prospectus,
except for those documents available via EDGAR; (iv) the Company will cause each
amendment or supplement to the Prospectus, other than documents incorporated by
reference, to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act, and (v) during the
term of this Agreement, the Company will notify Cowen if at any time the
Registration Statement shall no longer be effective as a result of the passage
of time pursuant to Rule 415 under the Securities Act or otherwise. Prior to the
initial sale of any Placement Shares, the Company shall file a final Prospectus
Supplement pursuant to Rule 424(b) relating to the Placement Shares.

 



-17- 

 

  

(b) Notice of Commission Stop Orders. The Company will advise Cowen, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

 

(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act or similar rule), the Company will comply with
all requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates (taking into account
any extensions available under the Exchange Act) all reports and any definitive
proxy or information statements required to be filed by the Company with the
Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision
of or under the Exchange Act. If during such period any event occurs as a result
of which the Prospectus as then amended or supplemented would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify Cowen to suspend the offering of Placement Shares
during such period and the Company will promptly as practicable amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, that, the Company may delay the filing of any amendment or supplement,
if in the judgment of the Company, it is in the best interest of the Company,
during which time of delay of Cowen shall be under no obligation to make any
sales of Placement Shares hereunder.

 



-18- 

 

  

(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the distribution of the Placement Shares; provided,
however, that the Company shall not be required in connection therewith to
qualify as a foreign corporation or dealer in securities or file a general
consent to service of process in any jurisdiction.

 

(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.

 

(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

 

(g) Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay the following expenses all
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, and of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) below), (iv) the printing and
delivery to Cowen of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on Nasdaq,
(vi) the filing fees and expenses, if any, of the Commission, (vii) the
reasonable fees and disbursements of Cowen’s counsel in an amount not to exceed
$75,000.

 

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

 



-19- 

 

  

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any Ordinary Shares
(other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Ordinary Shares,
warrants or any rights to purchase or acquire Ordinary Shares; provided, that
such notice shall not be required in connection with (i) the issuance, grant or
sale of Ordinary Shares, options to purchase Ordinary Shares or Ordinary Shares
issuable upon the exercise of options or other equity awards pursuant to any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus, (ii) the issuance of securities in connection with an acquisition,
merger or sale or purchase of assets, (iii) the issuance or sale of Ordinary
Shares pursuant to any dividend reinvestment plan that the Company may adopt
from time to time provided the implementation of such is disclosed to Cowen in
advance, (iv) the issuance of any Ordinary Shares issuable upon the exchange,
conversion or redemption of securities or the exercise of warrants, options or
other rights in effect or outstanding or (v) Ordinary Shares or securities
convertible into or exercisable for Ordinary Shares, offered and sold in a
privately negotiated transaction and not for capital raising purposes to
vendors, customers, strategic partners or potential strategic partners and
otherwise conducted in a manner so as not to be integrated with the offering of
Ordinary Shares hereby. Notwithstanding the foregoing provisions, nothing herein
shall be construed to restrict the Company’s ability to file a registration
statement under the Securities Act or require notice to Cowen with respect
thereto.

 

(j) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice, advise Cowen promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

 

(k) Due Diligence Cooperation. During the term of this Agreement, the Company
will reasonably cooperate with any reasonable due diligence review conducted by
Cowen or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as Cowen may reasonably request.

 

(l) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through Cowen,
the Net Proceeds to the Company and the compensation payable by the Company to
Cowen with respect to such Placement Shares (provided that the Company may
satisfy this obligation by effecting a filing in accordance with the Exchange
Act with respect to such information), and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.

 



-20- 

 

  

(m) Representation Dates; Certificate. On or prior to the First Delivery Date
and each time the Company (i) files the Prospectus relating to the Placement
Shares or amends or supplements the Registration Statement or the Prospectus
relating to the Placement Shares (other than a prospectus supplement filed in
accordance with Section 7(l) of this Agreement) by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of
document(s) by reference to the Registration Statement or the Prospectus
relating to the Placement Shares; (ii) files an annual report on Form 10-K under
the Exchange Act; (iii) files its quarterly reports on Form 10-Q under the
Exchange Act; or (iv) files a report on Form 8-K containing amended financial
information (other than an earnings release) under the Exchange Act (each date
of filing of one or more of the documents referred to in clauses (i) through
(iv) shall be a “Representation Date”); the Company shall furnish Cowen with a
certificate, in the form attached hereto as Exhibit 7(m) within three (3)
Trading Days of any Representation Date if requested by Cowen. The requirement
to provide a certificate under this Section 7(m) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

 

(n) Legal Opinions. On or prior to the First Delivery Date and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause to be furnished to
Cowen written opinions of McDermott Will & Emery LLP and Meitar Liquornik Geva
Leshem Tal (“Company Counsel”), or other counsel satisfactory to Cowen, in form
and substance satisfactory to Cowen and its counsel, dated the date that the
opinions are required to be delivered, respectively, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided, however, that in lieu of such opinions for subsequent
Representation Dates, each counsel may furnish Cowen with a letter (a “Reliance
Letter”) to the effect that Cowen may rely on a prior opinion delivered under
this Section 7(n) to the same extent as if it were dated the date of such letter
(except that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

 

(o) Comfort Letter. On or prior to the First Delivery Date and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(m)
for which no waiver is applicable, the Company shall cause its independent
accountants to furnish Cowen letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance satisfactory to Cowen, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to Cowen in connection with registered public offerings (the first such
letter, the “Initial Comfort Letter”) and (iii) updating the Initial Comfort
Letter with any information that would have been included in the Initial Comfort
Letter had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.

 



-21- 

 

  

(p) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Ordinary Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase ordinary shares in accordance
with Rule 10b-18 under the Exchange Act.

 

(q) Insurance. The Company and its subsidiaries shall maintain, or cause to be
maintained, insurance in such amounts and covering such risks as is reasonable
and customary for the business for which it is engaged.

 

(r) Compliance with Laws. The Company and each of its subsidiaries shall
maintain, or cause to be maintained, all material environmental permits,
licenses and other authorizations required by federal, state and local law in
order to conduct their businesses as described in the Prospectus, and the
Company and each of its subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable Environmental Laws, except where
the failure to maintain or be in compliance with such permits, licenses and
authorizations could not reasonably be expected to result in a Material Adverse
Effect.

 

(s) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

(t) Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

 

(u) No Offer to Sell. Other than the Prospectus, as supplemented, or a free
writing prospectus (as defined in Rule 405 under the Securities Act) approved in
advance by the Company and Cowen in its capacity as principal or agent
hereunder, neither Cowen nor the Company (including its agents and
representatives, other than Cowen in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Ordinary
Shares hereunder.

 

(v) Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

 



-22- 

 

  

(w) Emerging Growth Company Status. The Company will promptly notify Cowen if
the Company ceases to be an Emerging Growth Company at any time prior to
December 31, 2020.

 

8.                Conditions to Cowen’s Obligations. The obligations of Cowen
hereunder with respect to a Placement Notice will be subject to the continuing
accuracy and completeness of the representations and warranties made by the
Company herein, to the due performance by the Company of its obligations
hereunder, to the completion by Cowen of a due diligence review satisfactory to
Cowen in its reasonable judgment, and to the continuing satisfaction (or waiver
by Cowen in its sole discretion) of the following additional conditions:

 

(a)  Registration Statement Effective. The Registration Statement shall be
effective and shall be available for the sale of all Placement Shares
contemplated to be issued by any Placement Notice.

 

(b)  No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(c)  No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

 

(d)  Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

 



-23- 

 

  

(e)  Company Counsel Legal Opinions. Cowen shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(n) on or before
the date on which such delivery of such opinions are required pursuant to
Section 7(n).

 

(f)  Cowen Counsel Legal Opinion. Cowen shall have received from Cooley LLP,
counsel for Cowen, such opinion or opinions, on or before the date on which the
delivery of the Company Counsel legal opinions is required pursuant to Section
7(n), with respect to such matters as Cowen may reasonably require, and the
Company shall have furnished to such counsel such documents as they request for
enabling them to pass upon such matters.

 

(g)  Comfort Letter. Cowen shall have received the Comfort Letter required to be
delivered pursuant to Section 7(o) on or before the date on which such delivery
of such Comfort Letter is required pursuant to Section 7(o).

 

(h)  Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

 

(i)  Secretary’s Certificate. On or prior to the First Delivery Date, Cowen
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.

 

(j)  No Suspension. Trading in the Ordinary Shares shall not have been suspended
on Nasdaq.

 

(k)  Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(m), the Company shall have furnished to Cowen
such appropriate further information, certificates and documents as Cowen may
have reasonably requested. All such opinions, certificates, letters and other
documents shall have been in compliance with the provisions hereof. The Company
will furnish Cowen with such conformed copies of such opinions, certificates,
letters and other documents as Cowen shall have reasonably requested.

 

(l)  Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

 

(m)  Approval for Listing. The Placement Shares shall either have been (i)
approved for listing on Nasdaq, subject only to notice of issuance, or (ii) the
Company shall have filed an application for listing of the Placement Shares on
Nasdaq at, or prior to, the issuance of any Placement Notice.

 



-24- 

 

  

(n)  No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

 

(o)  IIA Consent. The Company shall have received the consent of the IIA in
connection with the offering of the Placement Shares.

 

9.                Indemnification and Contribution.

 

(a)  Company Indemnification. The Company agrees to indemnify and hold harmless
Cowen, the directors, officers, partners, employees and agents of Cowen and each
person, if any, who (i) controls Cowen within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, or (ii) is controlled by or is
under common control with Cowen (a “Cowen Affiliate”) from and against any and
all losses, claims, liabilities, expenses and damages (including, but not
limited to, any and all reasonable investigative, legal and other expenses
incurred in connection with, and any and all amounts paid in settlement (in
accordance with Section 9(c)) of, any action, suit or proceeding between any of
the indemnified parties and any indemnifying parties or between any indemnified
party and any third party, or otherwise, or any claim asserted), as and when
incurred, to which Cowen, or any such person, may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or based on written information furnished by or on
behalf of the Company filed in any jurisdiction in order to qualify the
Placement Shares under the securities laws thereof or filed with the Commission,
or (y) the omission or alleged omission to state in any such document a material
fact required to be stated in it or necessary to make the statements in it not
misleading; provided, however, that this indemnity agreement shall not apply to
the extent that such loss, claim, liability, expense or damage arises from the
sale of the Placement Shares pursuant to this Agreement and is caused directly
or indirectly by an untrue statement or omission made in reliance upon and in
conformity with the Agent’s Information. This indemnity agreement will be in
addition to any liability that the Company might otherwise have.

 

(b)  Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 9(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto) or the Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with the
Agent’s Information.

 



-25- 

 

  

(c)  Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify in writing each
such indemnifying party of the commencement of such action, enclosing a copy of
all papers served, but the omission so to notify such indemnifying party will
not relieve the indemnifying party from (i) any liability that it might have to
any indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party after they are incurred but no later than 30 days after the indemnifying
party’s receipt of a written invoice of such expenses detailing such fees,
disbursements and other charges. An indemnifying party will not, in any event,
be liable for any settlement of any action or claim effected without its written
consent. No indemnifying party shall, without the prior written consent of each
indemnified party, settle or compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 



-26- 

 

  

(d)  Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than Cowen, such as persons who
control the Company within the meaning of the Securities Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and Cowen may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and Cowen on the other. The
relative benefits received by the Company on the one hand and Cowen on the other
hand shall be deemed to be in the same proportion as the total Net Proceeds from
the sale of the Placement Shares (before deducting expenses) received by the
Company bear to the total compensation received by Cowen from the sale of
Placement Shares on behalf of the Company. If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and Cowen, on the
other, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or Cowen, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and Cowen agree that it would not be just and equitable if
contributions pursuant to this Section 9(d) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 9(d)
shall be deemed to include, for the purpose of this Section 9(d), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 9(c) hereof. Notwithstanding the foregoing provisions of this
Section 9(d), Cowen shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 9(d),
any person who controls a party to this Agreement within the meaning of the
Securities Act, and any officers, directors, partners, employees or agents of
Cowen, will have the same rights to contribution as that party, and each
director of the Company and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 



-27- 

 

  

10.            Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.            Termination.

 

(a)  Cowen shall have the right by giving written notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that could reasonably be expected to result in a
Material Adverse Effect has occurred that, in the reasonable judgment of Cowen,
may materially impair the ability of Cowen to sell the Placement Shares
hereunder, (ii) the Company shall have failed, refused or been unable to perform
any agreement on its part to be performed hereunder; provided, however, in the
case of any failure of the Company to deliver (or cause another person to
deliver) any certification, opinion, or letter required under Sections 7(m),
7(n), or 7(o), Cowen’s right to terminate shall not arise unless such failure to
deliver (or cause to be delivered) continues for more than thirty (30) days from
the date such delivery was required; or (iii) any other condition of Cowen’s
obligations hereunder is not fulfilled, or (iv) any suspension or limitation of
trading in the Placement Shares or in securities generally on Nasdaq shall have
occurred. Any such termination shall be without liability of any party to any
other party except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction),
Section 17 (Waiver of Jury Trial) and Section 18 (Judgement Currency) hereof
shall remain in full force and effect notwithstanding such termination. If Cowen
elects to terminate this Agreement as provided in this Section 11(a), Cowen
shall provide the required notice as specified in Section 12 (Notices).

 

(b)  The Company shall have the right, by giving five (5) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16, Section 17 and Section 18 hereof shall
remain in full force and effect notwithstanding such termination.

 

(c)  Cowen shall have the right, by giving five (5) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(g), Section
9, Section 10, Section 16, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(d)  Unless earlier terminated pursuant to this Section 11, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination.

 



-28- 

 

  

(e)  This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16, Section 17 and Section 18 shall remain in full force and
effect.

 

(f)  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by Cowen or the Company, as the case may be. If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.

 

12.            Notices. All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
Attention: General Counsel, with a copy to Cooley LLP, 1114 Avenue of the
Americas, New York, NY 10036, fax no. (212) 479-6275, Attention: Daniel I.
Goldberg; or if sent to the Company, shall be delivered to Intec Pharma Ltd., 12
Hartom St., Har Hotzvim, Jerusalem, Israel fax no. 972-77-4701797, attention:
Nir Sassi with a copy to McDermott Will & Emery LLP 340 Madison Avenue, New
York, NY 10173-1922, fax no. 212 547 5444, attention: Gary Emmanuel. Each party
to this Agreement may change such address for notices by sending to the parties
to this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day (as defined
below), or, if such day is not a Business Day on the next succeeding Business
Day, (ii) on the next Business Day after timely delivery to a
nationally-recognized overnight courier, (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid) and (iv) when delivered by electronic
communication (“Electronic Notice”), at the time the party sending Electronic
Notice receives written verification of receipt by the receiving party, other
than via auto reply. For purposes of this Agreement, “Business Day” shall mean
any day on which the Nasdaq and commercial banks in the City of New York are
open for business.

 

13.            Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and Cowen and their respective successors and
the affiliates, controlling persons, officers and directors referred to in
Section 9 hereof. References to any of the parties contained in this Agreement
shall be deemed to include the successors and permitted assigns of such party.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement. Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party; provided, however, that Cowen may assign its
rights and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent.

 

14.            Adjustments for Share Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any share split, share dividend or similar event effected with
respect to the Ordinary Shares.

 



-29- 

 

  

15.            Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and Cowen. In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

16.            Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby (“Related Proceedings”) may be instituted
in the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a “Related Judgment”), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. The Company has irrevocably appointed Intec Pharma,
Inc., which currently maintains an office at 3 Columbus Circle, 15th Floor, New
York, New York 10019, United States of America, as its agent to receive service
of process or other legal summons for purposes of any such suit, action or
proceeding that may be instituted in any state or federal court in the Borough
of Manhattan in the City of New York, United States of America. With respect to
any Related Proceeding, each party irrevocably waives, to the fullest extent
permitted by applicable law, all immunity (whether on the basis of sovereignty
or otherwise) from jurisdiction, service of process, attachment (both before and
after judgment) and execution to which it might otherwise be entitled in the
Specified Courts, and with respect to any Related Judgment, each party waives
any such immunity in the Specified Courts or any other court of competent
jurisdiction, and will not raise or claim or cause to be pleaded any such
immunity at or in respect of any such Related Proceeding or Related Judgment,
including, without limitation, any immunity pursuant to the United States
Foreign Sovereign Immunities Act of 1976, as amended.

 



-30- 

 

  

17.            Waiver of Jury Trial. The Company and Cowen each hereby
irrevocably waives any right it may have to a trial by jury in respect of any
claim based upon or arising out of this Agreement or any transaction
contemplated hereby.

 

18.            Judgement Currency. The obligations of the Company pursuant to
this Agreement in respect of any sum due to the Cowen shall, notwithstanding any
judgment in a currency other than United States dollars, not be discharged until
the first business day, following receipt by Cowen of any sum adjudged to be so
due in such other currency, on which Cowen may in accordance with normal banking
procedures purchase United States dollars with such other currency. If the
United States dollars so purchased are less than the sum originally due to Cowen
in United States dollars hereunder, the Company agrees as a separate obligation
and notwithstanding any such judgment, to indemnify Cowen against such loss. If
the United States dollars so purchased are greater than the sum originally due
to Cowen hereunder, Cowen agrees to pay to the Company an amount equal to the
excess of the dollars so purchased over the sum originally due to Cowen
hereunder. All payments made or deemed to be made by the Company under this
Agreement, if any, will be made without withholding or deduction for or on
account of any present or future taxes, duties, assessments or governmental
charges of whatever nature (other than taxes on net income) imposed or levied by
or on behalf of the State of Israel, any other jurisdiction from or through
which payment is made, or, in each case, any political subdivision or any taxing
authority thereof or therein unless the Company is or becomes required by law to
withhold or deduct such taxes, duties, assessments or other governmental
charges. In such event, the Company will pay such additional amounts as will
result, after such withholding or deduction, in the receipt Cowen, its officers
and employees and each person controlling Cowen, as the case may be, of the
amounts that would otherwise have been receivable in respect thereof.

 

19.            Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)  Cowen has been retained solely to act as sales agent in connection with the
sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

 

(b)  the Company is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement;

 

(c)  the Company has been advised that Cowen and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and that Cowen has no obligation to disclose such interests and
transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

 

(d)  the Company waives, to the fullest extent permitted by law, any claims it
may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

 



-31- 

 

  

20.            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission or
other means of electronic transmission.

 

21.            Definitions. As used in this Agreement, the following term has
the meaning set forth below:

 

(a)  “Agent’s Information” means, solely the following information in the
Prospectus: the third sentence of the eighth paragraph under the caption “Plan
of Distribution” in the Prospectus.

 

(b) “Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

 

 

 

 

 

[Remainder of Page Intentionally Blank]

 



-32- 

 

  

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 



  Very truly yours,         COWEN AND COMPANY, LLC         By: /s/ Michael
Murphy     Name: Michael Murphy     Title: Managing Director              
ACCEPTED as of the date   first-above written:         INTEC PHARMA LTD.        
By: /s/ Nir Sassi   Name: Nir Sassi   Title: Chief Financial Officer



 





 

 

 

SCHEDULE 1

 

form of PLACEMENT NOTICE

  

From:[                               ]

 

Cc:[                               ]

 

To:[                               ]

 

Subject: Cowen at the Market Offering—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Intec Pharma Ltd. (the “Company”), and Cowen and Company, LLC
(“Cowen”) dated [ ] (the “Agreement”), I hereby request on behalf of the Company
that Cowen sell up to [ ] of the Company’s ordinary shares, no par value per
share, at a minimum market price of $_______ per share. Sales should begin on
the date of this Notice and shall continue until [DATE] [all shares are sold].

 



 

 

 

SCHEDULE 2

 

Placement Notice Individuals

 

 

 

The Company

 

Jeffrey Meckler, Chief Executive Officer

 

Nir Sassi, Chief Financial Officer

 

Cowen and Company, LLC

 

Michael Murphy

 

Sam Herzig

 

Bill Follis

 



 

 

 

SCHEDULE 3

 

 

 

Compensation

 

Cowen shall be paid compensation equal to 3.0 % of the gross proceeds from the
sales of Ordinary Shares pursuant to the terms of this Agreement.

 

 



 

 

 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected _______________________, of
Intec Pharma Ltd., a company organized and existing under the laws of the State
of Israel, public company number 513022780 (the “Company”), does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated February [__], 2019 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

 

(i)       The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and (B)
to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)       The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 



  By:       Name:     Title:



 

Date:    

 



 

 